  Case 3:18-cr-00176-DJH Document 13 Filed 11/08/18 Page 1 of 5 PageID #: 37




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA,                                                               Plaintiff,

 v.                                                      Criminal Action No. 3:18-CR-176-DJH

 KENNETH R. BETTS,                                                                     Defendant.

                                            * * * * *

                          ORDER FOLLOWING ARRAIGNMENT

        This case was called in open court on November 7, 2018, for the purposes of an initial

appearance, arraignment proceedings, and a detention hearing. The Defendant, Kenneth R. Betts,

was present, in custody, and with Brian Butler, retained counsel. Assistant United States Attorney

A. Spencer McKiness and Jo E. Lawless were present for the United States of America. The

proceedings were digitally recorded.

        Upon motion of the United States to unseal the Indictment,

        IT IS HEREBY ORDERED that the Indictment is UNSEALED.

        At the initial appearance, the Defendant acknowledged his identity, was furnished with a

copy of the petition, was advised of the nature of the allegations contained therein and was advised

of his rights.

        As to the matter of arraignment, Defendant, by counsel, acknowledged his identity. He

further acknowledged having been furnished a copy of the Indictment and advised of the nature of

the charges contained therein.

         Counsel, on behalf of Defendant, waived formal reading of the Indictment and entered a

plea of NOT GUILTY to the charges contained therein. Accordingly, it is hereby




                                                 1
  Case 3:18-cr-00176-DJH Document 13 Filed 11/08/18 Page 2 of 5 PageID #: 38




        ORDERED as follows:

        (1)     This matter is assigned for trial by jury at Louisville, Kentucky, on January 14,

2019, at 9:30 a.m., before the Honorable David J. Hale, United States District Judge. Counsel

shall be in court thirty minutes before trial.

        (2)     Pretrial discovery and inspection.

                (a)     No later than November 21, 2018, the Assistant United States Attorney

and defense counsel shall confer and, upon request, permit inspection and copying or

photographing of all matter subject to disclosure under Federal Rule of Criminal Procedure 16.

                (b)     If additional discovery or inspection is sought, Defendant’s attorney shall

confer with the Assistant United States Attorney with a view to satisfying these requests in a

cooperative atmosphere without recourse to the Court. The request may be oral or written, and the

Assistant United States Attorney shall respond in like manner.

                        (i)     Jencks Act material. Jencks Act material pursuant to 18 U.S.C.
                                § 3500 is not required to be furnished to Defendant by the United
                                States prior to trial.

                        (ii)    Brady (Giglio) material. The United States shall disclose any
                                Brady material of which it has knowledge in the following manner:

                                (A)     pretrial disclosure of any Brady material discoverable
                                        under Rule 16(a)(1);

                                (B)     disclosure of all other Brady material in time for effective
                                        use at trial.

                If the United States has knowledge of Brady evidence and is unsure as to the
        nature of the evidence and the proper time for disclosure, then it may request an in
        camera hearing for the purpose of resolving this issue; failure to disclose Brady material
        at a time when it can be effectively used at trial may result in a recess or a continuance so
        that Defendant may properly utilize such evidence.

                                (C)     Rule 404(b) evidence. Upon service of a request from
                                        Defendant for notice of Rule 404(b) evidence of other
                                        crimes, wrongs, or acts, the United States shall provide

                                                   2
  Case 3:18-cr-00176-DJH Document 13 Filed 11/08/18 Page 3 of 5 PageID #: 39




                                      notice within fourteen (14) days of trial of the general
                                      nature of any such evidence it intends to introduce at trial
                                      unless the Court excuses pretrial notice upon motion by the
                                      United States showing good cause.

        Any motion for additional discovery or inspection shall be made on or before

November 28, 2018, after compliance by the parties with Federal Rule of Criminal Procedure 16.

Any such motion shall contain a certification from counsel that informal, extrajudicial efforts to

resolve the discovery dispute have taken place and been unsuccessful.

               (c)      If required to be disclosed pursuant to Federal Rule of Criminal Procedure

16(a)(1)(G) or 16(b)(1)(C), any expert testimony the United States or Defendant intends to use

under Rule 702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief, including a

summary of the witness’s opinions, the bases and reasons for those opinions, and the witness’s

qualifications, shall be disclosed on or before December 5, 2018.

        Any expert testimony either the United States or Defendant intends to use to rebut an expert

under Rule 702, 703, or 705 of the Federal Rules of Evidence shall be disclosed on or before

December 12, 2018.

               (d)      The parties are reminded of the continuing duty under Federal Rule of

Criminal Procedure 16(c) to disclose additional discoverable evidence or material previously

requested or ordered.

        (3)    All motions to suppress evidence and any other motion requiring a pretrial

hearing, including any motion to exclude the testimony of an expert witness pursuant to Daubert

v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), shall be filed no later than December 19,

2018.

        (4)    No later than December 27, 2018, each party shall file a trial memorandum

containing the following:

                                                 3
  Case 3:18-cr-00176-DJH Document 13 Filed 11/08/18 Page 4 of 5 PageID #: 40




              (a)     The statute(s) involved and elements of the offense(s) (with discussion of
                      authorities, if disputed).

              (b)     A statement of undisputed and disputed facts.

              (c)     A separate statement of each unresolved substantive issue of law, with
                      discussion and citations to authorities.

              (d)     A statement of evidentiary issues it is reasonably believed will be raised at
                      trial, together with citations to the appropriate Federal Rules of Evidence
                      and authorities in support of the position taken.

              (e)     A statement of any known or reasonably anticipated potential trial
                      problems, or other issues that may assist the Court in trying the case.

              (f)     Proposed substantive and special jury instructions with citations to
                      authorities. It is not necessary to submit standard general instructions.
                      Additional requests at trial are to be kept to a minimum.

              (g)     Proposed voir dire questions.

              (h)     Counsel shall file an exhibit list and premark for identification purposes
                      all exhibits intended to be used at trial. Counsel shall file a stipulation as
                      to the authenticity of the exhibits. Any objections to the authenticity of
                      the exhibits shall be heard prior to trial at a time and place to be set by the
                      Court.

              (i)     The United States shall submit, for the Court’s in camera review, a
                      proposed witness list with a brief summary of the expected testimony of
                      each witness and an estimate as to the amount of time that will be required
                      to present the testimony in chief of each witness.

              (j)     At the commencement of trial, the United States shall furnish the official
                      court reporter a list of premarked exhibits intended to be used at trial.

              (k)     The United States shall retain possession of physical exhibits (e.g.,
                      weapons, ammunition, drugs, etc.) during and after the trial, pending
                      further orders of the Court.

       (5)    Any motions in limine shall be filed on or before January 2, 2019. Responses

shall be filed on or before January 7, 2019. There shall be no replies.




                                                 4
  Case 3:18-cr-00176-DJH Document 13 Filed 11/08/18 Page 5 of 5 PageID #: 41




         (6)   All motions, responses, and replies made pursuant to this Order shall be

accompanied by a memorandum and shall conform to and are subject to the requirements and time

limitations contained in Local Criminal Rule 12.1, except as otherwise provided herein.

         (7)   The Court having heard arguments from counsel as to the matter of detention, it is

hereby

         ORDERED that the Defendant be released on an unsecured bond in the amount of

$25,000.00 with conditions. The Defendant shall remain in the custody of the United States

Marshal pending an investigation of the proposed residence by the United States Probation Office.


Date: November 8, 2018                      ENTERED BY ORDER OF THE COURT:
                                            COLIN H. LINDSAY
                                            UNITED STATES MAGISTRATE JUDGE
                                            VANESSA L. ARMSTRONG, CLERK
                                            BY: /s/ Kim Davis, Deputy Clerk




Copies to:     Counsel of record
               Jury Administrator




  1|10




                                               5
